DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-13 are amended.
Claims 14-17 are new
Claims 1-17 are pending being presented to be examined upon their merits.
Response Arguments
The Applicant asserts that the prior art Lazzari  does not disclose hiding the concealed security  digits and/or letters, arranging the grid data and inscribing the grid on a card. In as much as Lazzari discloses 
The ability to hide the cryptograms [see Lazzari, “Presentation of the Invention”, paragraph 7-8], it is being maintained that the  security digits are concealed. It is also being maintained that the claim limitation of, “arranging the grid data and inscribing the grid on a card” under the broadest reasonable interpretation of the claim may be considered a mere rearrangement of parts, or not sufficient to patentably distinguish over prior art [see MPEP 2144.04(I.) (VI)(C)   and In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).


Examiner’s Comments
Intended Use
MPEP 2103 IC

Claim 1 recites, “inscribing…so as to form inscribed security data…hiding…so as to form grid data…wherein said revealing pattern is selected…being complementary to the grid so as to only visually reveal the concealed security data…being complementary to a grid so as to emphasize the concealed security data…, said transparent medium being comprised…so as to identify the concealed security data…the grid posted on said screen so as to identify the concealed security data.”

Claim 9 recites, “wherein the augmented reality…positioned as the revealing pattern so as to identify the concealed security data…”


“Language that suggests or makes a feature or step optional but does not require that feature steps does not limit the scope of a claim under the broadest reasonable claim interpretation. The following types of claim language may raise a question as to its limiting effect: (A) statements of intended use or field of use, including statements of purpose or intended use in the preamble, (B) “adapted to” or “adapted for” clauses, (C) “wherein” or “whereby” clauses, (D) contingent limitations, (E) printed matter, or (F) terms with associated functional language.”[MPEP 2103 I C]

Not Positively Recited

Claim 1 recites, “inscribing...so as to form inscribed security data; forming concealed security data from security data not inscribed as inscribed security data’…; comprised of concealed security digits and/or letters


“Employing, if we may, a syllogistic analysis to answer appellant’s arguments, we start with the proposition that claims cannot be obtained to the which is not new. This was the basis of holding in In re Thuau. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.”(In re Wilder, 166 USPQ 545 (CCPA 1970)

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 






Lack of Algorithm
MPEP 2161.01 I


Claim 1 recites, “forming concealed security data from security data not inscribed as inscribed security data.”


“In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.” MPEP 2161.01 I


The Claim is broader than the Specification
LizardTech

Claim 1, “…inscribing a partial portion of the security data…; forming concealed security data…; hiding the concealed security digits and/or letters…arranging the grid data in a grid; …visibly inscribing the grid on the face of the card…; transmitting a disclosure means for the concealed security data…” provide  a method claim that does not say what structure performs each step. “’The Federal Circuit has explained that a specification cannot always support expansive claim language and satisfy the requirements of 35 U.S.C. 112 "merely by clearly describing one embodiment of the thing claimed.’ LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005). The issue is whether a person skilled in the art would understand applicant to have invented, and been in possession of, the invention as broadly claimed. In LizardTech, claims to a generic method of making a seamless discrete wavelet transformation (DWT) were held invalid under 35 U.S.C. 112, first paragraph, because the specification taught only one particular method for making a seamless DWT and there was no evidence that the specification contemplated a more generic method. ‘[T]he description of one method for creating a seamless DWT does not entitle the inventor . . . to claim any and all means for achieving that objective.’ LizardTech, 424 F.3d at 1346, 76 USPQ2d at 1733.” MPEP 2161.01 I



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  1-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over LAZZAR (FR 3051060.
CLAIM 1
LAZZARI discloses a method for securing security data of a bank payment card linked to a bank
account, which security data is static and comprises the number of said card, identification data of the
holder of said card, the expiration date of said card, and a cryptogram, which bank card number and
which cryptogram are composed comprised of multiple digits and/or letters, said method comprising the steps consisting of: inscribing only partially the security data on said card in such a manner that the
security data is concealed, which concealed data is formed by: multiple digits and/or letters of the number of said card and/or at least one identification datum of the holder and/or at least one element of the expiration date and/or at least one digit and/or letter of the cryptogram transmitting to the only holder of the card a disclosure means for the concealed data, hiding the concealed data among several pieces of data, arranging the data in a grid, visibly inscribing the grid on the face of the card, and forwarding to the only holder of the card a revealing pattern of the concealed data, wherein said revealing pattern appears as one of a group consisting of: appearing in the a physical form of a mask having a form that is complementary to the grid (10) and comprising a series of transparent or latticed windows revealing only the concealed data when said mask interacts with the grid, except for said windows, the remainder of said mask being opaque, appearing in the a physical form of a transparent medium having a form that is complementary to the grid and comprising graphic elements , which graphic elements are arranged and configured to emphasize the concealed data when said medium is superimposed on the grid, er-and appearing in the a virtual form of an augmented reality image generated from an app installed in a mobile terminal (90) of the holder of the card, which image of the revealing pattern is posted on a screen of said terminal by superimposing itself on a real image of the grid ('0) also posted on said screen. [see LAZZARI, FIG. 1, presentation of the invention]






CLAIM 2
generating an augmented reality image of the revealing pattern in the form of an image of a mask (11') whose form is complementary to the real image of the grid ('0) and comprising a series of windows (110') revealing only the real image of the concealed data when the image of said mask is superimposed on the image of said grid. [see FIG. 1, presentation of the invention]

CLAIM 3
consisting of further comprising the step of: generating the augmented reality image of the
revealing pattern in the form of an image emphasizing the real image of the concealed data when said
augmented reality image is superimposed on the image of the grid. [see FIG. 1, presentation of the
invention]

CLAIM 4 
wherein the number of the card is composed comprised of four series of four digits, the method
comprising a step consisting of concealing the second and/or third series [see FIG. 1, presentation of the
invention]

CLAIM 5
the method further comprising a step consisting of: placing the concealed data in random order
on the grid ('10). [see LAZZARI, FIG. 1, presentation of the invention]

CLAIM 6
the method further comprising a step consisting of: placing the concealed data in a logical order
on the grid ('10). [see LAZZARI, FIG. 1, presentation of the invention]

CLAIM 7
A device for securing security data of a bank payment card (1) linked toa bank account, which security data is static and comprises the number (1) of said card, the identification data (5) of the holder of said card, the expiration date (6) of said card, and a cryptogram (7), which bank card number and which cryptogram are composed comprised of multiple digits and/or letters, and in which: wherein the security data is inscribed only partially on the card (1) in such a manner that the security data is concealed, which concealed data is formed by comprised of: multiple digits and/or letters of the number (') of said card and/or at least one identification datum (5) of the holder and/or at least one element of the expiration date (6) and/or at least one digit and/or letter of the cryptogram (7), the device comprises comprising: a disclosure means (1) for the concealed data, characterized in that: wherein the concealed data is hidden among several pieces of data arranged in a grid ('10), which grid is visibly inscribed on a face of the card (1), i and the device comprises a revealing pattern of the concealed data, which wherein said revealing pattern is comprised of one of a group consisting of: appears in the a physical form of a mask ('1) having
a form that is complementary to the grid ('10) and comprising a series of transparent or latticed windows
(110) revealing only the concealed data when said mask interacts with the grid ('0), except for said
windows, the remainder of said mask being opaque, appears in the a physical form of a transparent
medium (1') having a form that is complementary to the grid ('0) and comprising graphic elements (110'),
which graphic elements are arranged and configured to emphasize the concealed data when said medium
is superimposed on the grid, ur-and appears in the a virtual form of an augmented reality image generated
by an app installed in a mobile terminal (9) of the holder of the card (1), which image of the revealing
pattern is posted on a screen of said terminal by superimposing itself on a real image of the grid ('10) also
posted on said screen. [see LAZZARI, FIG. 1, presentation of the invention]

CLAIM 8

in which wherein the augmented reality image of the revealing pattern appears in the form of an
image of a mask (1 1') whose form is complementary to the real image of the grid ('10) and comprising a
series of windows (110') revealing only the real image of the concealed data when the image of said mask
is superimposed on the image of said grid. [see LAZZARI, FIG. 1, presentation of the invention]




CLAIM 9

The device according to claim 7, in which wherein the augmented reality image of the revealing
pattern appears in the form of an image emphasizing the real image of the concealed data when said
augmented reality image is superimposed on the image of the grid ('0). [see LAZZARI, FIG. 1, presentation
of the invention]

CLAIM 9
The device according to claim 7, in which wherein the augmented reality image of the revealing
pattern appears in the form of an image emphasizing the real image of the concealed data when said
augmented reality image is superimposed on the image of the grid ('0). [see LAZZARI, FIG. 1, presentation
of the invention]

CLAIM 10
wherein the grid comprises several boxes each containing a digit between 0 and 9. [see LAZZARI,
FIG. 1, presentation of the invention]

CLAIM 11
in which wherein each digit is represented several times in the grid. [see LAZZARI, FIG. 1,
presentation of the invention]

CLAIM 12
in which wherein each digit is represented once in the grid. [see LAZZARI, FIG. 1, presentation of the
invention]

CLAIM 13
wherein the concealed data belongs to a number of the identification card or passport of the
holder of the card (1) inscribed on said car[see LAZZARI, FIG. 1, presentation of the invention]


Claim 14.
wherein said concealed security data is comprised of concealed security digits and/or letters corresponding to at least two security data types. [see LAZZARI,
FIG. 1, presentation of the invention]

Claim 15.
wherein said revealing pattern is comprised of each concealed security digit and/or letter of the concealed security digits and/or letters and a sequence of each concealed security digit and/or letter corresponding to each of said at least two security data types. [see LAZZARI,
FIG. 1, presentation of the invention]

Claim 16 
wherein said concealed security data is comprised of concealed security digits and/or letters corresponding to at least two security data types. [see LAZZARI,
FIG. 1, presentation of the invention]

Claim 17
wherein said revealing pattern is comprised of each concealed security digit and/or letter of the concealed security digits and/or letters and a sequence of each concealed security digit and/or letter corresponding to each of said at least two security data type only to the holder. [see LAZZARI,
FIG. 1, presentation of the invention]















Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL S FELTEN whose telephone number is (571)272-6742. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin L Hewitt can be reached on 5712726709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL S FELTEN/Primary Examiner, Art Unit 3692